Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
November 14, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00890-CR



                      IN RE CONRADE MILLER, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               174th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1620347

                         MEMORANDUM OPINION

      On November 6, 2019, applicant Conrade Miller filed an application for writ
of habeas corpus in this court. In the application, relator asks this court to dismiss
the indictment against him.

      A court of appeals does not have original jurisdiction over habeas corpus
proceedings in criminal matters. Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—
Houston [1st Dist.] 2004, no pet.) (citing Tex. Gov’t Code Ann. § 22.221(d) relating
to issuance of writ of habeas corpus in civil cases); see also Ex parte Hearon, 3
S.W.3d 650, 650 (Tex. App.—Waco 1999, orig. proceeding) (holding that court of
appeals did not have jurisdiction to grant habeas relief in pending criminal matter).
The Code of Criminal Procedure vests power to issue a writ of habeas corpus in the
Court of Criminal Appeals, the district courts, the county courts, or a judge of those
courts. Tex. Code Crim. Proc. Ann. art. 11.05. Therefore, we have no jurisdiction
to consider applicant’s request for relief.

      Accordingly, we order the application for writ of habeas corpus dismissed for
lack of jurisdiction.


                                    PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2